PER CURIAM.
No trial error is assigned. No motion for acquittal was made. We have, however, examined the evidence to see if it. supports the verdict on the question whether the appellant knew the goods he was buying from an automobile at the back door of his store were stolen. He proved former good character, made no attempt to conceal the goods, or the addresses, and did not even remove many from the containers, but exhibited them openly for sale in his store. He cooperated with the investigator in identifying and restoring them. The jury might well have doubted guilty knowledge. But on the other hand there were several purchases of several kinds of goods from one unknown person, the goods being plainly addressed to several different consignees; and sold, though undamaged, much below market price. Appellant also at first named another as the seller. The jury could infer guilty knowledge.
Judgment affirmed.